DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-11 are pending.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1: In step “c,” Applicant is respectfully advised to amend “a provided air stream” to “the provided air stream” since there is an antecedent in line 1 (“providing an air stream”). It is noted that “the plant” in step “a” uses line 1 for antecedence. In step “e,” Applicant is respectfully advised to amend “a magnitude” to “the magnitude” since there is an antecedent in step “d.”
Claim 2: Applicant is respectfully advised to amend “determining an amount of contaminant filtered in the filter module using the sensor system as a filtered contaminant” to “determining an amount of contaminant filtered in the filter module using the sensor system” to increase clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The claim recites, “A method for providing an air stream for a system, in particular a plant.” It is unclear whether the limitation of “in particular a plant” is to be interpreted as exemplary language or as a required limitation of the claim since it is unclear whether “in particular” suggests an example. See MPEP 2173.05(d). For the purposes of examination only, “a plant” will be interpreted as being required by the claim. 
In step “a,” there is insufficient antecedent basis for “the values.” For the purposes of examination only, the claim will be interpreted as reciting “storing for the air requirement and the degree of air purity in a memory unit.”
The claim recites the following steps, “b. cleaning the air stream in a filter module comprising filter elements; c. providing the air stream through the filter module to air inlets or air outlets of the system as a provided air stream.” It is unclear how an air stream that has been cleaned in a filter module (step “b”) can subsequently be provided through the filter module (step “c”). For the purposes of examination only, the claim will be interpreted as reciting “providing an air stream to a filter module comprising filter elements; cleaning the air stream in the filter module; providing the filtered air stream as a provided air stream to air inlets or air outlets of the system,” or similar.
The claim recites, “wherein a time-related performance of the filter module is considered for the calculation only if the actual values meet at least the target values in relation to the specific period of time.” These limitations reference “the calculation.” It is unclear if “a time-related performance” is a different quantity than “performance values” which are accumulated over time, and if they are the same, it is unclear why a new term is used; i.e., it is unclear if “a time-related performance” is a different quantity than the performance characteristic or performance values accumulated over time. In addition, “the actual values” and “the target values” lack antecedence, so it is unclear if, for example, “the actual values” is a reference to the detected magnitude of the air stream and the actual degree of air purity of step “d,” or to separate “performance values” of line 14. Likewise, it is unclear if “the target values” references the air requirement and the required degree of air purity (step “a”), and if it does, it is unclear why these terms are not use instead of the new term “target values.”
For the purposes of examination only, “the actual values” and “the target values” will be interpreted as any measured and desired values that can be used to determine any quantity that can be regarded as a performance characteristic.
Claims 2-11 are rejected because of their dependence from claim 1. It is noted that claim 9 recites “the plant” as an alternative, but claim 1 appears to recite that “the plant” is required.
Claim 3: The claim recites, “wherein the sensor system is configured to detect a contaminant concentration in supply air and in exhaust air of the filter module.” It is unclear if “supply air” is the same entity as “the air stream” of claim 1, step “b.” It is noted that step 1, “c” appears to define the “provided air stream” as a stream that is provided to inlets or outlets, but [0016] appears to state that it is process supply air that is provided to inlets. It is further noted that “process supply air” is represented in the figures as “L” ([0029]), but “L” appears on both sides of the filters, so the specification and drawings do not appear to provide clarification. For the purposes of examination only, “supply air” and “the air stream” will be interpreted as the same entity.
Claim 8: The claim recites, “the control module controls the filter module and the air stream.” It is unclear what the metes and bounds of “controls the filter module” are, as the specification does not appear to describe what aspects of the filter module are controllable, and no examples of the application of such control are described in the specification. For the purposes of examination only, these limitations will be interpreted as “the control module controls the flow of the air stream to the filter module
Claim 9 recites, “wherein the system comprises a building or the plant, in particular as a power generation plant, as a turbo machine or as a production plant.” It is unclear whether the limitation of “in particular as a power generation plant, as a turbo machine or as a production plant” is to be interpreted as exemplary language or as a required limitation of the claim since it is unclear whether “in particular” suggests an example. See MPEP 2173.05(d). For the purposes of examination only, these limitations will be interpreted as being required by the claim. 
Claims 10 and 11 are rejected because of their dependence from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sonawane et al. (CN107178407A, hereinafter “Sonawane”) in view of Shaughnessy (US 3,739,873), Nagaoka (JP2018080657A), and Allegorico et al. (US 2017/0320004 A1, hereinafter “Allegorico”), and as evidenced by Hormann et al. (US 2017/0268979 A1, hereinafter “Hormann”) and All Sensors. (2015. Pressure Point #11: Calculating flow rate from pressure measurements).
Regarding claim 1, Sonawane discloses a method ([0007]) for treating exhaust gases produced by engines such as IC engines ([0004]) (i.e., a method for providing an air stream for a system, in particular a plant), comprising the following steps:
determining the initial flow rate of exhaust and comparing the initial flow rate to a predetermined threshold ([0071]: “flowing”; [0075]), and using main memory 636 and a storage device 640 of a computing device 630 of a controller 170 for storing information and instructions for the determining ([0074]: “controller”; [0075]) (i.e., specifying an air requirement . . .  of the system comprising the plant, and storing the values in a memory unit of a control module; comparing a magnitude of the provided air stream . . . to the stored values);
using a filter 340 to filter particulate matter ([0062]) and a NOx absorption catalyst 360 upstream of an SCR system 350 ([0063]) to absorb NO or NO2 ([0064]) (collectively, a filter module comprising filter elements – see Fig. 4) (i.e., cleaning the air stream in a filter module comprising filter elements); and
using the controller to compare the outlet NOx amount to a predetermined threshold of the maximum allowable NOx amount in exhaust gas ([0073]) (i.e., specifying . . .  a required degree of air purity of the system comprising the plant, and storing the values in a memory unit of a control module; comparing a magnitude . . .  of the actual degree of air purity to the stored values); 
wherein a reductant mass sensor is used to determine the amount of outlet NOx ([0072]), and wherein a flowrate is known in the art to be measured or detected by a flowrate monitor, as evidenced by Hormann ([0041]) (i.e., detecting a magnitude of the provided air stream and of an actual degree of air purity by a sensor system). 
However, Sonawane does not explicitly disclose (i) providing the air stream through the filter module to air inlets or air outlets of the system as a provided air stream; (ii) accumulating performance values of the filter module over a specific period of time in order to determine the air stream cleaning carried out over the specific period of time; (iii) calculating a performance characteristic of the filter module, wherein a time-related performance of the filter module is considered for the calculation only if the actual values meet at least the target values in relation to the specific period of time; or (iv) that a volume of the provided air influences the performance characteristic. 
Regarding (i), Shaughnessy discloses an exhaust system for an internal combustion engine (col. 1, lines 4-6). Shaughnessy teaches that the use of a dual exhaust system using two tailpipes promotes longer muffler life (col. 1, line 28; col. 2, lines 11, 40, 43).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Sonawane by (i) providing the air stream through the filter module to air outlets of the system as a provided air stream as taught by Shaughnessy because a dual exhaust system promotes longer muffler life (Shaughnessy, col. 2, lines 8-11).
Regarding (ii), Nagaoka discloses an exhaust gas purification system for internal combustion engine ([0001]). Nagaoka teaches that a control device can calculate the amount of NOx adsorbed on an NOx catalyst device ([0020]) to estimate an NOx adsorption amount adsorbed over a time period ([0025]). Nagaoka teaches that this information can be used to calculate urea dosage more accurately ([0025]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Sonawane in view of Shaughnessy by (ii) accumulating performance values of the filter module over a specific period of time in order to determine the air stream cleaning carried out over the specific period of time as taught by Nagaoka because  (1) Sonawane teaches the use of urea to decompose NOx (Sonawane, ([0033]), and (2) the calculation of an NOx adsorption amount adsorbed over a time period can be used to calculate urea dosage more accurately (Nagaoka, [0025]).
Regarding (iii), Allegorico discloses a method for predicting the residual useful life of an air filter arrangement (Abstract). Allegorico teaches that expected residual useful life of a filter arrangement (i.e., a performance characteristic) can be predicted using reference degradation curves ([0009]) wherein time frames TF of, for example, 24 hours can be used to calculate residual filter life (Fig. 5; [0069]), with data used to predict filter life being recorded for pressure differentials along the vertical axis (i.e., time-related performance) against time along the horizontal axis ([0043]) (i.e., a time-related performance) for pressure differentials that are below a level that sets off an alarm, indicating the need for replacement (Fig. 5; [0055]). Allegorico teaches that a saturated filter media can obstruct a flow ([0003]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Sonawane in view of Shaughnessy and Nagaoka by (iii) calculating a performance characteristic of the filter module, wherein a time-related performance of the filter module is considered for the calculation only if the actual values meet at least the target values in relation to the specific period of time as taught by Allegorico because (1) Sonawane teaches the measurement of pressure differentials to detect clogging of the SCR system ([0057]), (2) pressure differentials indicative of filter clogging can be taken over time to determine when a filter should be replaced (Allegorico, [0003], [0069]), and (3) such pressure differentials can be obtained before an alarm level of clogging occurs (Allegorico, [0055]), so the filter residual life/performance characteristic can be calculated while target values for pressure difference are met (i.e., the pressure differentials are considered for calculation only if the actual values of pressure difference meet at least target values for pressure difference in relation to a specific period of time).
Regarding (iv), pressure differences are known in the art to be influenced by a volumetric flow rate, as evidenced by All Sensors (p. 2/3, bottom, “Solve for Velocity,” noting that fluid density ρ relates the equation to volume).

Regarding claim 2, Nagaoka teaches that an NOx adsorption amount is calculated using first and second NOx concentration sensors ([0021]) (i.e., determining an amount of contaminant filtered in the filter module using the sensor system as a filtered contaminant).

Regarding claim 3, Nagaoka teaches that the first NOx sensor is used to determine the amount of NOx flowing into an NOx catalyst device and that the second NOx sensor is used to determine the NOx amount flowing out from the NOx catalyst device ([0021]) (i.e., wherein the sensor system is configured to detect a contaminant concentration in supply air and in exhaust air of the filter module).

Regarding claim 4, Sonawane teaches a differential pressure sensor 250 ([0057]) with which it would have been obvious to practice the method of Allegorico, so a sensor system configured to detect a pressure loss via the filter elements of the filter module in the method  of Sonawane in view of Shaughnessy, Nagaoka, and Allegorico would have been prima facie obvious.

Regarding claim 5, particulate accumulation on a filter obstructs flow through the filter and is therefore a degradation parameter (Allegorico, [0036]), so in the method of Sonawane in view of Shaughnessy, Nagaoka, and Allegorico, filtered contaminant quantity influences the performance characteristic of filter residual useful life.

Regarding claim 7, Sonawane teaches that filter 340 filters particulate matter ([0062]) (i.e., particles are filtered in the filter module).

Regarding claim 8, Sonawane teaches that the computing device of the controller can increase or decrease a cross-sectional area of an exhaust conduit to control an exhaust flow rate ([0075]), and since flow rate affects pressure differences, as discussed above, the controller can be regarded as controlling a filter module and an air stream.

Regarding claims 9 and 10, Sonawane teaches that the method applies to internal combustion (IC) engines ([0002]) (i.e., a power generation plant).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sonawane in view of Shaughnessy, Nagaoka, and Allegorico, as applied to claim 1 above, and further in view of Shingu et al. (JP2003286861A, hereinafter “Shingu”).
Sonawane in view of Shaughnessy, Nagaoka, and Allegorico does not explicitly disclose an additional step of assigning a cost figure to the performance characteristic.
Shingu discloses an air filter selecting system (Abstract). Shingu teaches that an estimated cost of operation ([0013]) is calculated based upon filter life (i.e., assigning a cost figure to the performance characteristic) ([0017]). Shingu teaches that such estimates can be used to reduce filter replacement cost ([0009]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Sonawane in view of Shaughnessy, Nagaoka, and Allegorico by assigning a cost figure to the performance characteristic as taught by Shingu because an estimated cost of operation can be calculated based upon filter life (Shingu, [0013], [0017]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sonawane in view of Shaughnessy, Nagaoka, and Allegorico, as applied to claim 10 above, and further in view of Berger et al. (US 2007/0119169 A1, hereinafter “Berger”).
Sonawane in view of Shaughnessy, Nagaoka, and Allegorico does not explicitly disclose a power generation plant that comprises a turbo machine or a production plant.
Berger discloses an engine using an air filter ([0015]) and an NOx catalyst ([0020]). Berger teaches that engines may use turbochargers to increase engine power density ([0001]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Sonawane in view of Shaughnessy, Nagaoka, and Allegorico by providing a power generation plant that comprises a turbo machine as taught by Berger because turbochargers can increase engine power density (Berger, [0001]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772